34 So. 3d 56 (2010)
PHILIP MORRIS USA, INC., and Liggett Group, LLC, f/k/a Liggett Group, Inc., Appellants,
v.
Robin A. LUKACS, as personal representative of the Estates of John Lukacs and Yolanda Lukacs, Appellee.
No. 3D08-3046.
District Court of Appeal of Florida, Third District.
March 17, 2010.
Rehearing and Rehearing En Banc Denied May 18, 2010.
Kasowitz, Benson, Torres & Friedman, and Leonard A. Feiwus and Kelly A. Luther, Miami; Clarke Silverglate & Campbell, and Karen H. Curtis, Miami; King & Spalding, and Richard A. Schneider, Atlanta; Boies Schiller & Flexner, and Stephen N. Zack, Miami; Carlton Fields, and Gary L. Sasso, Tampa, for appellants.
McGrane, Nosich & Ganz, and Miles McGrane; Hunter, Williams & Lynch, and Steve Hunter; Bruce S. Rogow and Cynthia E. Gunther, Fort Lauderdale; Gerson & Schwartz, and Philip Gerson, Miami, for appellee.
Before SUAREZ, CORTIÑAS, and SALTER, JJ.
PER CURIAM.
Affirmed. Engle v. Liggett Group, Inc., 945 So. 2d 1246, 1276-77 (Fla.2006); Hendry v. Zelaya, 841 So. 2d 572, 575 (Fla. 3d DCA 2003).